DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claims 1-6.

Applicant provided the required hardware support for the generic place holder as processor(s). “[0030] The apparatus 100 comprises a control unit 102 that controls the operation of the apparatus 100 and that can implement the method described herein.  The control unit 102 can comprise one or more processors, control units, multi-core processors or modules that are configured or programmed to control the apparatus 100 in the manner described herein.  In particular implementations, the control unit 102 can comprise a plurality of software and/or hardware modules that are each configured to perform, or are for performing, individual or multiple steps of the method according to embodiments of the invention.” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Publication: 20140218496, “Park) in view of Cheng et al. (US Patent Publication: 20140161322, “Cheng”) and KIM et al. (US Pat. Pub. No. 20160357578, “Kim”).

Regarding claim 1, Park teaches, An apparatus (Device 100 in Fig. 2) for supporting at least one user in performing a personal care activity, the apparatus comprising:
one or more visual sensors configured to obtain an image of the at least one user while the at least one user is performing the personal care activity ([0147] “The controller 180 may acquire the captured image through a camera 121 provided in the terminal 100. [0170] First, the terminal 100 may acquire an image in which a health care service user's health care behavior is captured and the measurement information of a measurement device associated with the health care behavior (S110).”);
 a control unit (Controller 180 in Fig. 2) configured to:
receive the obtained image of the at least one user ([0147] “The controller 180 may acquire the captured image through a camera 121 provided in the terminal 100”);
a personal care activity performed by at least one user (“[0170] First, the terminal 100 may acquire an image in which a health care service user's health care behavior is captured and the measurement information of a measurement device associated with the health care behavior (S110).” ) but is silent about a smart mirror configured to obtain an image of the at least one user.
Kim teaches smart mirror configured to obtain an image of at least one user ([0145] “…….For example, the face image of the user may be obtained by using a digital camera connected to the device 100, a wearable device (e.g., a smart watch), a smart mirror, an internee of things (IoT) network-based device (hereinafter, an IoT device), and the like”).  
Park and Kim are analogous as they are from the field of processing human activity.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Park by having smart mirror configured to obtain an image of at least one user as taught by Kim.
The motivation for the above is to have an efficient way to record and display what is visible to the personal care provider.
Even though Park modified by Kim teaches, a personal care activity performed by at least one user as above but doesn’t teach, determining the personal care activity.
However Cheng determines personal (human) activity performed by at least one user (“[0027] A system or device 60 according to one contemplated embodiment is shown in FIG. 3 for automatically recognizing activity. The system 60 includes a feature extraction unit 62 and an attribute-based activity recognition unit 64.The feature extraction unit 62 is configured to receive a stream of input data66 such as captured by sensors or the like during a performed activity that isdesired to be automatically recognized. The input signal 66 is processed in apreprocessing module 68 and features are extracted from the input signal in afeature extraction module 70. Information concerning the extracted features issupplied to the attribute-based activity recognition unit 64, in particular, toan attribute detector module 72. The attribute detector module 72 compares thefeatures to trained attribute models stored in a database 74 to identify thefundamental attributes and/or sequence thereof and provides such information toan activity class module 76. The activity class module 76 compares theattributes or sequence thereof to sets of attributes stored in an attributedictionary database 78 to identify the activity class recognized. The system60 can then output a predicted user activity 80.”)
Park modified by Kim and Cheng are analogous as they are from the field of processing human activity.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Park as modified by Kim to have included determining a personal care activity performed by at least one user as taught by Cheng.
The motivation to include the modification is to automatically recognize any type pf personal care activity.
Park modified by Kim and Cheng teaches, identify one or more regions of interest in the image of the at least one user based on the determined personal care activity; (Park [0187-0188] identifies region of interest or measurement position of blood pressure cuff from the captured image of the user based on blood pressure measurement.……[0187] In this case, the controller 180 may acquire an image in which the user measures his or her blood pressure, and determine whether or not the measurement position of the blood pressure is correct based on the acquired image. [0188] For example, when the user tries to place a blood pressure measurement device at a wrong measurement position 220 and measure his or blood pressure during the blood pressure measurement”)
acquire information associated with the determined personal care activity; ( Park [0189] acquires information regarding whether the position of blood pressure cuff attached is wrong or the measurement data is out of range. “[0189] Furthermore, the controller 180 may take the measurement information of the measurement device for measuring the blood pressure into consideration along with the analysis result of the image to determine whether or not the health care behavior is normally carried out.  For example, when the measurement result of the blood pressure is out of a blood pressure range of general people, the controller 180 may determine that the measurement is wrong due to a wrong measurement position of the blood pressure.”) 
modify the image of the at least one user at the identified one or more regions of interest based on the acquired information to support the at least one user in performing the personal care activity. (Park [0188] modified the original image by providing a guide information based on acquired information to help the user perform personal care activity properly.  Park, [0188] For example, when the user tries to place a blood pressure measurement device at a wrong measurement position 220 and measure his or blood pressure during the blood pressure measurement, the controller 180 may provide guide information to the user to move the blood pressure measurement device to a correct measurement position 230 for his or her blood pressure measurement.” )

Claim 7 is directed to a method and its steps are similar in scope and functions of the elements of the apparatus claim 1 and therefore claim 7 is directed with same rationales as specified in the rejection of claim 1.

Claim 15 is directed to a computer program product comprising a non-transitory computer readable medium (Park “[0243] For software implementation, the embodiments such as procedures or functions may be implemented together with separate software modules. The software modules may perform at least one function or operation described herein. Software codes can be implemented by a software application written in any suitable programming language. The software codes may be stored in the memory 160 and executed by the controller 180”) and its elements are similar in scope and function of the tenants of the device claim 1 and therefore claim 15 is rejected with same rationales as specified in the rejection of claim 1.

Regarding claim 2, Park modified by Kim and Cheng teaches,  wherein the control unit is configured to acquire the image of the at least one user from at least one visual sensor (Park [0096], “….The camera 121 processes an image frame, such as still picture or video, obtained by an image sensor in a video phone call or image capturing mode. Park, [0124] Furthermore, the memory 160 may store a customer's biometric information measured through the biometric information measurement sensor 142, and the customer's image or picture captured through the camera 121.  ”)

Regarding claim 3, Park modified by Kim and Cheng teaches, wherein the control unit is configured to control one or more sensors to acquire data on the at least one user indicative of the personal care activity performed by the at least one user (Park, “[0133] The real-time monitoring module 182 may perform the role of controlling the camera 121 or the biometric information measurement sensor 142 to monitor the customer in a real-time manner to check the customer's health status, customer's workrate or compliance with a specialist's prescription in a health care system.”)
and process the acquired data to determine the personal care activity performed by the at least one user. (Cheng “ [0027]…. Information concerning the extracted features is supplied to the attribute-based activity recognition unit 64, in particular, to an attribute detector module 72. The attribute detector module 72 compares the features to trained attribute models stored in a database 74 to identify the fundamental attributes and/or sequence thereof and provides such information to an activity class module 76”. Park’s image is applied to determine personal care activity by comparing the features of the images of personal care activity to attribute modules based on teaching of Cheng.)

Park modified by Kim and Cheng teaches, wherein the control unit is configured to acquire the information associated with the determined personal care activity from one or more memory units and/or one or more visual sensors. (Park From sensor: “[0151] Furthermore, for example, the measurement device may be a biometric information measurement sensor 142 provided in the terminal 100. Accordingly, the controller 180 may acquire the user's biometric information measured from the biometric information measurement sensor.”   From memory: Park, “[0175] Furthermore, the terminal 100 may store the acquired criteria in the memory unit 160.  For example, the terminal 100 may acquire the captured image and measurement information on the measurement device, and then compare them with the criteria prestored in the memory unit 160 to determine whether or not the health care behavior is normally carried out.”) 

Regarding claim 5, Park modified by Kim and Cheng teaches, wherein the control unit is configured to control one or more user interfaces to render the modified image of the at least one user. (Park, “[0162] The display unit 151 may display an image associated with a health care service. In other words, the display unit 151 may display and output information processed by the terminal 100. For example, the terminal 100 may display a user interface (UI) or graphical user interface (GUI) for providing the health care service to a user (or customer).  [0188] For example, when the user tries to place a blood pressure measurement device at a wrong measurement position 220 and measure his or blood pressure during the blood pressure measurement, the controller 180 may provide guide information to the user to move the blood pressure measurement device to a correct measurement position 230 for his or her blood pressure measurement.  [0205] In case of FIG. 9, the user places a blood pressure measurement device at a wrong blood pressure measurement position to measure his or her blood pressure. In this case, an image in which the blood pressure measurement behavior is captured may be displayed on the screen of the terminal 100, and the indicator 270 may be displayed at the wrong blood pressure measurement position.”)

Regarding claim 8, Park modified by Kim and Cheng teaches, wherein determining a personal care activity performed by the at least one user comprises: 
comparing data on the at least one user acquired from one or more sensors, the data indicative of the personal care activity performed by the at least one user, to a plurality of predefined activity signatures stored with associated personal care activities in one or more memory units to determine the personal care activity performed by the at least one user. (Cheng determines personal (human) activity performed by at least one user by comparing sensor data with stored data which is indicative of care personal activities.  Cheng: “[0027] A system or device 60 according to one contemplated embodiment is shown in FIG. 3 for automatically recognizing activity. The system 60 includes a feature extraction unit 62 and an attribute-based activity recognition unit 64. The feature extraction unit 62 is configured to receive a stream of input data 66 such as captured by sensors or the like during a performed activity that is desired to be automatically recognized. The input signal 66 is processed in a preprocessing module 68 and features are extracted from the input signal in a feature extraction module 70. Information concerning the extracted features is supplied to the attribute-based activity recognition unit 64, in particular, to an attribute detector module 72. The attribute detector module 72 compares the features to trained attribute models stored in a database 74 to identify the fundamental attributes and/or sequence thereof and provides such information to an activity class module 76. The activity class module 76 compares the attributes or sequence thereof to sets of attributes stored in an attribute dictionary database 78 to identify the activity class recognized. The system 60 can then output a predicted user activity 80.” The teaching of determining or recognizing predicted class of activity by comparing with trained attributes in memory is applied to the sensor data or captured image of sensor data of Park to determine the personal care activity.)

Regarding claim 9, Park modified by Kim and Cheng teaches, wherein the personal care activity performed by the at least one user is determined to be a personal care activity associated with one of the plurality of predefined activity signatures where the data acquired on the at least one user matches or substantially matches the predefined activity signature. (Cheng recognizes or determines personal activity based on a closely matching attributes (signature) of activity. “[10]…..The method also includes the steps of converting a data stream captured during a performance of an activity performed by a human into a sequence of fundamental component attributes and classifying the performed activity as one of the plurality of different targeted activities based on a closest match of the sequence of fundamental component attributes obtained during the converting step to at least a part of one of the ontologies of fundamental component attributes defined during the defining step.”)

Regarding claim 10, Park modified by Kim and Cheng teaches, wherein the plurality of predefined activity signatures and associated personal care activities are stored with information associated with the personal care activities in the one or more memory units (Cheng [0027] discloses the predefined attributes or signatures for each associated activity personal care are stored on database/memory. This teaching of Cheng is applied in Park to store predefined signatures and associated personal care activities in memory.)
and the information associated with the determined personal care activity is acquired from the one or more memory units. (Park “[0175] Furthermore, the terminal 100 may store the acquired criteria in the memory unit 160. For example, the terminal 100 may acquire the captured image and measurement information on the measurement device, and then compare them with the criteria prestored in the memory unit 160 to determine whether or not the health care behavior is normally carried out.”)

Regarding claim 11, Park modified by Kim and Cheng teaches, wherein determining a personal care activity performed by the at least one user comprises or further comprises:
Park, [0150-0151] Controller receives signals from personal care device that indicates personal care activity.  “[0150] Furthermore, the measurement device may be a meter for measuring the user's biometric information (for example, user's blood glucose, blood pressure, heart rate etc.). For example, the measurement device may be the foregoing biometric measurement device 400. In other words, the controller 180 may acquire the user's biometric information measured from the biometric measurement device 400 connected thereto in a wired or wireless manner. 
[0151] Furthermore, for example, the measurement device may be a biometric information measurement sensor 142 provided in the terminal 100. Accordingly, the controller 180 may acquire the user's biometric information measured from the biometric information measurement sensor.”)

Regarding claim 12, Park modified by Kim and Cheng teaches, detecting at least one personal care device in the image of the at least one user. (Park, “[0187] In this case, the controller 180 may acquire an image in which the user measures his or her blood pressure, and determine whether or not the measurement position of the blood pressure is correct based on the acquired image. [0188] For example, when the user tries to place a blood pressure measurement device at a wrong measurement position 220 and measure his or blood pressure during the blood pressure measurement, the controller 180 may provide guide information to the user to move the blood pressure measurement device to a correct measurement position 230 for his or her blood pressure measurement.”)


Regarding claim 14, Park modified by Kim and Cheng teaches, wherein the identified one or more regions of interest in the image are defined by a location at which the at least one personal care device is detected in the image of the at least one user. (Park, [0188] For example, when the user tries to place a blood pressure measurement device at a wrong measurement position 220 and measure his or blood pressure during the blood pressure measurement, the controller 180 may provide guide information to the user to move the blood pressure measurement device to a correct measurement position 230 for his or her blood pressure measurement.”) 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park modified by Kim and Cheng as applied to claim 12 and further in view of  Guissin et al. (US patent: 8472682, “Guissin”).

Regarding claim 6, Park modified by Kim and Cheng doesn’t expressly teach, wherein the acquired information comprises a spectral enhancement associated with the determined personal care activity.
However, Guissin teaches, acquired information comprises a spectral enhancement associated with a determined medical image. (Column 3 Lines 34-52: ” In an exemplary embodiment of the invention, a spectral processing filter is applied to emphasize physiologically significant color data and a spatial filter is applied to reduce noise. In an exemplary embodiment of the invention, the spatial filter is an adaptive bandpass filter (ABPF) which detects regions with unknown dimensions but with similar spectral filter results. In an alternative exemplary embodiment of the invention, a plurality of non-adaptive bandpass filters are used. The results of the filters are optionally combined using a post processing logic. For example, a result of a smaller filter that is within a result of a larger filter, it is considered to indicate a hot spot. If the result is spatially separate, processing can be used to see if it should be identified as a contiguous region or as separate regions.   In an exemplary embodiment of the invention, the spectral processing filter matches the human visual processing system. In an exemplary embodiment of the invention, the spectral filter increases color intensity while maintaining the general colorization of the image.”)
Park modified by Kim and Cheng and Guissin are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Park modified by Kim and Cheng to have included the acquired information comprise a spectral enhancement associated with the determined personal care activity similar to acquiring information to have a spectral enhancement associated with a determined medical image as taught by Guissin.
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Park modified by Kim and Cheng as applied to claim 12 and further in view of Zhao et al. (US Patent Publication: 20090141940, “Zhao”).

Regarding claim 13, Park modified by Kim and Cheng teaches, wherein detecting at least one personal care device in the image of the at least one user comprises:
detecting at least one object in the image of the at least one user; (Park, “[0187] In this case, the controller 180 may acquire an image in which the user measures his or her blood pressure, and determine whether or not the measurement position of the blood pressure is correct based on the acquired image. [0188] For example, when the user tries to place a blood pressure measurement device at a wrong measurement position 220 and measure his or blood pressure during the blood pressure measurement, the controller 180 may provide guide information to the user to move the blood pressure measurement device to a correct measurement position 230 for his or her blood pressure measurement.”)
As Park modified by Kim and Cheng compares personal car activity with a database of personal care activities to detect a personal care activity (Cheng [0027]), it would have obvious to have Park modified by Kim and Cheng  to compare detected  However an explicit prior art for comparing detected object with a database of objects has been included below. 
Zhao teaches, comparing detected at least one object to a plurality of predefined object signatures (“[0061]….4). In one embodiment, a weighted graph-matching approach is designed for object recognition in each image frame. Generally, the object recognition process compares an extracted object image, or set of object images, to a database of predefined object models in order to "recognize" the extracted image as one of the models stored with associated personal care devices in one or more memory units;”) and 
determining the at least one detected object associated with one of the plurality of predefined object signatures where the detected at least one object matches or substantially matches the predefined object signature. (“[0052] Embodiments of the present system further generate local object models for each image recognized in a particular video, and compare those models to the plurality of global models to determine if a match has occurred.”)
Zhao and Park modified by Kim and Cheng are analogous as they are from the field of processing of images.
Park modified by Kim and Cheng to have included comparing the detected at least one object to a plurality of predefined object signatures and determining the at least one detected object to be at least one personal care device associated with one of the plurality of predefined object signatures where the detected at least one object matches or substantially matches the predefined object signature similar to comparing detected at least one object to a plurality of predefined object signatures and determining the at least one detected object associated with one of the plurality of predefined object signatures where the detected at least one object matches or substantially matches the predefined object signature as taught by Zhao.

                                                                                                                                                                                             
Response to Arguments
Applicant’s arguments, see Remarks page 6, with respect to the objection of drawings have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant’s arguments, see Remarks page 7, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see Remarks pages 7-8, with respect to the rejection under 35 USC 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 
under 35 U.S.C. 103 as being unpatentable over Park et al. (US Patent Publication: 20140218496, “Park) in view of Cheng et al. (US Patent Publication: 20140161322, “Cheng”) and KIM et al. (US Pat. Pub. No. 20160357578, “Kim”).

Applicant argues see remarks pages 8-9 “Further, Park in view of Cheng, Guissin, and/or Zhao fails to suggest or render obvious such a smart mirror system in which the system modifies the image of the at least one user at the identified one or more regions of interest based on the acquired information to support the at least one user in performing the personal care activity……….There is no teaching or suggestion of modifying an image, only “provid[ing] guide information to the user.” The only teaching or suggestion to modify an image to provide guidance to a user is found within the four corners of the present application”.
Examiner wants to note that Park [0187] acquires an image in which user measures blood pressure. Park [0188] identifies a wrong measurement position 220 and provides a modified image showing a correct position 230 where blood pressure should be measured.  The captured image is modified by showing a circle at position 230 ( See Fig.6). Therefore applicant’s argument is not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAPTARSHI MAZUMDER whose telephone number is (571)270-3454. The examiner can normally be reached 8 am-4 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571)272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAPTARSHI MAZUMDER/Primary Examiner, Art Unit 2612